Citation Nr: 1131906	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  02-12 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a foot disorder.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to February 1972.  He also served for a period of active duty for training from December 1973 to March 1974.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.

This case has previously come before the Board.  Most recently, in March 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development, and in May 2009, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In February 2011, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Preexisting pes planus was noted at service entrance for the first period of active service in June 1971, and there is no clear and unmistakable evidence that preexisting pes planus was not aggravated during service.

2.  Preexisting pes planus was aggravated during the Veteran's first period of active service.

3.  The competent and probative evidence does not establish asthma is related to service.  


CONCLUSIONS OF LAW

1.  Preexisting pes planus was aggravated in active service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  Asthma was not incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  Although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The June 2002, September 2004, June 2006, March 2009 and January 2010 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded VA examinations in January 2010, and a VHA opinion was obtained in February 2011 in regard to asthma.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006 and August 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds compliance with VCAA.  In that regard, following the Board's March 2009 remand, the Veteran was afforded VA examinations, a VHA opinion was obtained, additional VA records were associated with the claims file, and the claims were readjudicated.  The evidence is adequate for the Board to proceed to a determination.

In addition, while the Veteran reported a history of combat in a November 1997 private psychological evaluation report, his DD Forms 214 for both periods of active service reflect no foreign and/or sea service, and are negative for indicia of combat, and the November 2001 rating decision reflects the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1".  Regardless, there has been no assertion of combat in regard to the claims addressed herein.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) are not for application in this determination.

Feet

The Veteran asserts entitlement to service connection for disorder of the feet based on a theory of service incurrence or in-service aggravation of a preexisting disorder of the feet.  Having considered the evidence, a finding in favor of service connection for aggravation of preexisting pes planus is supportable.  

In this case, there is both positive and negative evidence in regard to a determination.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Veteran is only entitled to a presumption of soundness where disability is not noted on induction examination.  

The Veteran had two periods of active service, and as reflected in the January 2010 VA examination report, various histories have been noted in regard to the date of onset of foot problems, to include an onset after boot camp during the first period of service in 1971 as noted in a November 2001 notice of disagreement, as well as an onset after separation from the second period of service in 1974 as noted in the January 2010 VA examination report.  

The documented evidence shows pes planus (2nd degree) was noted on the June 1971 service entrance examination report and the January 2010 VA examiner specifically concluded that pes planus preexisted service entrance in 1971.  The Board notes that while the February 1972 separation examination report reflects the feet were normal, the January 2010 VA examiner speculated that the February 1972 report of examination was erroneous, particularly in light of not only the notation of such at service entrance, but also the report of pes planus on examination in October 1973, and the examiner diagnosed pes planus, left worse than right.  Thus, the Board finds that pes planus was noted at service entrance for the first period of service and the Veteran is not presumed sound for the first period of active service.  

Having determined that pes planus preexisted service entrance in 1971, the Board turns to the issue of aggravation.  In that regard, and while the January 2010 VA examiner stated that an opinion as to whether pes planus underwent an increase in severity during service could not be reached without resorting to speculation, the Board notes that the Veteran specifically denied having or having had foot symptoms on the accompanying medical history to the June 1971 service entrance examination report, and despite the various accounts as to the initial onset of symptoms, the Veteran's assertion of an onset of foot symptoms in association with the rigors of boot camp is plausible.  See 38 C.F.R. § 3.403(b)(2) (2010).  The Board notes that the Veteran is competent to report symptoms of flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, the Board finds preexisting pes planus underwent an increase during the first period of active service, and in light of the noted inconsistent/erroneous finding at separation in February 1972, there is not clear and unmistakable evidence rebutting the presumption of aggravation during the first period of active service.  

In summary, the Board finds that pes planus preexisted service entrance for the first period of active service, and that there is no clear and unmistakable evidence that the preexisting pes planus was not aggravated during active service.  Thus, service connection due to aggravation of preexisting pes planus is warranted.  

In addition, and to the extent that a history of bunions and/or hammertoes in service has been noted, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, such is inconsistent with the Veteran's report of an onset after separation in 1974, and the June 2001 VA examiner entered a diagnosis of bilateral hammertoes and bunions, markedly symptomatic with functional impairment, and while the Veteran asserted continuity of symptoms thereafter, neither bunions nor hammertoes were identified at separation in February 1972, on examination in October 1973, or on examination in July 1974.  The Board notes that while the June 2001 VA examiner did not review the claims file, an opinion in regard to etiology was not provided.  Regardless, the January 2010 VA examiner reviewed the claims file and specifically stated that it is less than likely that bunions and hammertoes are related to service, noting no in-service evidence of bunions and hammertoes, consistent with the history provided by the Veteran.  

The Board has given consideration to the Social Security Administration (SSA) records referencing relevant complaints in association with SSA disability benefits, to include right foot drop requiring reconstructive surgery in December 1994.  Regardless, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).

The Board notes that a determination as to whether disability is related to service requires competent evidence.  The Veteran is competent to report his symptoms and treatment.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record, to include the opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that while a May 2001 VA treatment record notes the Veteran was employed in a "hospital/hospice housekeeping" from 1975 to 1983, he is not shown to have the medical expertise required for a determination in this case.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

The Board notes that competence and credibility are to be distinguished.  In addition to suspected malingering in service, in a March 1989 statement, the Veteran verified that he is a convicted felon, and a November 1996 VA record notes he contradicted himself.  In addition, a November 1997 private psychological evaluation report notes the Veteran, "states that he did see combat in Vietnam" while his DD Forms 214 for both periods of active service reflect no foreign and/or sea service, and are negative for indicia of combat, and the November 2001 rating decision reflects the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1".  Regardless, the competent evidence does not establish a foot disorder, other than pes planus, to include hammertoes or bunions, is related to either period of active service.  The Board notes that the January 2010 VA report of examination notes that hammertoes and hallux valgus have been surgically corrected.  Regardless, the competent and probative opinion is to the effect it is not as likely as not that either hammertoes or bunions are related to service.  

In this case, the Board has accorded more probative value to the January 2010 VA medical opinion.  The examiner reviewed the claims file and the opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is not inconsistent with the contemporaneous evidence and is supported by VA treatment records.  

The evidence is in favor of entitlement to service connection for aggravation of preexisting pes planus.  Consequently, and to that extent, the benefits sought on appeal are granted.

Asthma

The Veteran asserts entitlement to service connection based on a theory of service incurrence or in-service aggravation of a preexisting respiratory disorder.  Having considered the evidence, the Board finds service connection is not warranted under any theory of entitlement.  

The Board notes that generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  The Board notes that while a February 1958 record reflects resolving bronchopneumonia and a September 1958 private record notes the Veteran had had asthma for three years, a respiratory disorder, to include asthma, is not noted on the service entrance examination report.  Rather, the June 1971 service entrance examination report shows the lungs and chest were normal and on the accompanying medical history he denied having or having had asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  In addition, and while a June 2001 VA hypertension examination report notes a history of onset of respiratory difficulties during boot camp, and a January 2010 VA examination report notes a history asthma since childhood, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The February 2011 VHA opinion notes as follows:

The veteran's chart available for review suggests that patient has history of asthma since childhood.  However, on initial medical interview and questionnaire he denies history of allergies or asthma.  He also denies history of any other respiratory complaints associated with obstructive airway disease (Jun71).  Military clinic records from 1972 do not show any exacerbations or complaints relating to asthma.  Malingering is suspected in one clinic note.  Recurrent episodes of chest pain with documented normal lung examination were suspected to be due to anxiety or malingering at that time.  On February 1972, medical exam history the veteran denied history of asthma and only complained of intermittent chest pains.  No pulmonary function tests or bronchial provocative tests are on record during this period.  July 1974 medical history form documents no history of asthma or breathing difficulties.  

The conclusion reached in the VHA opinion is that there is no conclusive evidence that a chronic respiratory disorder existed prior to service entrance or during service.  The Board notes that an October 1973 examination report shows the chest and lungs were normal, and the Veteran denied having or having had asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  In light of these findings, to include the normal findings at service entrance in June 1971, and having reviewed the record, the Board finds that there is no clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance for either period of service.  Thus, the theory of aggravation will not be further addressed.

In addition to the normal findings at service entrance in June 1971, and as referenced in the February 2011 VHA opinion, service treatment records, dated in January 1972, attribute repeated complaints of precordial chest pain and nervousness to hyperventilation syndrome and anxiety syndrome, chest x-ray examination was normal, and the chest was clear.  Suspected malingering was noted and Librium was prescribed.  A work-up in February 1972 yielded an assessment of anxiety reaction and possible malingering, and the February 1972 separation examination report notes an immature personality.  

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  In that regard, the February 1972 separation examination report shows the chest and lungs were normal, and while he indicated that he had or had had asthma and pain or pressure in the chest on the accompanying medical history, private hospital records, dated in April 1973, note no syncopy, and a July 1974 National Guard examination report shows the chest and lungs were normal and he denied having or having had asthma on the accompanying medical history.  In addition, the February 2011 VHA opinion states that while the Veteran more recently reported a history of having been hospitalized for asthma in 1983 and 1984, there is no documented evidence of such, noting a significant history of smoking.  Such evidence is far more reliable than the Veteran's remote claim.  

The initial post-service treatment is documented in 1989.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board has given consideration to the Social Security Administration (SSA) determinations noting asthma in association with SSA disability benefits, with an onset of disability noted to be in 1993.  Regardless, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  

A determination as to whether disability is related to service requires competent evidence.  The Veteran is competent to report his symptoms and treatment.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that while a May 2001 VA treatment record notes the Veteran was employed in a "hospital/hospice housekeeping" from 1975 to 1983, he is not shown to have the medical expertise required in this case.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board notes that competence and credibility are to be distinguished.  In addition to suspected malingering in service, in a March 1989 statement, the Veteran verified that he is a convicted felon, and a November 1996 VA record notes he contradicted himself.  In addition, a November 1997 private psychological evaluation report notes the Veteran, "states that he did see combat in Vietnam" while his DD Forms 214 for both periods of active service reflect no foreign and/or sea service and are negative for indicia of combat, and the November 2001 rating decision reflects the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1".  An August 2010 VA treatment record notes the chest was clear, and no rhonchi or crackles were reported, and no chest pain, shortness of breath, or cough or sputum was noted, and the Veteran was advised of available smoking cessation classes.  In addition, while a past medical history of chronic obstructive pulmonary disorder (COPD) was noted, the examiner reported that variable effort limited interpretation and that the presence of obstruction/bronchodilator effect could not be assessed.  Regardless, the competent and probative evidence does not establish a respiratory disorder, to include asthma, is related to either period of active service.  

In this case, the Board has accorded more probative value to the February 2011 VHA opinion to the effect that it is less than likely that any respiratory disorder, including asthma, is related to service.  The opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is not inconsistent with the contemporaneous evidence, VA treatment records or the March 2010 VA opinion.  Thus, service connection is not warranted.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.






ORDER

Service connection for aggravation of preexisting pes planus is granted.

Service connection for asthma is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


